Citation Nr: 1124733	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969 and earned a Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a May 2003 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) at a 10 percent disability rating, effective March 1, 2001.  In a March 2004 rating decision, the RO granted service connection for residuals of a shrapnel wound of the left knee at a 10 percent disability rating, effective March 1, 2001.

In a December 2004 rating decision, the RO increased the evaluation for PTSD to 30 percent, effective March 1, 2001.  In a March 2005 rating decision, the RO increased the evaluation for residuals of the shrapnel wound of his left knee to 20 percent based on limitation of flexion, effective February 26, 2005 and assigned a separate noncompensable rating for limitation of extension of the left knee, effective November 11, 2004.  In an August 2005 rating decision, the RO denied service connection for degenerative joint disease of the right knee.

In July 2007, the Veteran testified at a hearing before the undersigned (Travel Board hearing).  A transcript of this hearing is of record.  

In September 2007, the Board granted an initial rating of 70 percent for PTSD and service connection for the right knee disability.  In October 2009, the Board denied a higher initial rating for the left knee disability above the most recent ratings assigned in a May 2009 appeals management center (AMC) decision.  However, the Board found that the issue of TDIU was raised by the record and remanded this issue for appropriate development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The Veteran completed high school and technical school.  He was previously employed as a senior instrument mechanic at a utility plant.  He has been unemployed since October 2007.  

2.  The Veteran's service-connected PTSD, evaluated as 70 percent disabling; sleep apnea, evaluated as 50 percent disabling; left knee disability, evaluated as 30 percent disabling, degenerative joint disease of the right knee, evaluated as 10 percent disabling, and diabetes mellitus type II, evaluated as 10 percent disabling; preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b), (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is awarding TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).



Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

TDIU is provided when the service connected disabilities are rated less than total, but preclude gainful employment for which a Veteran's education and occupational experience would otherwise qualify him.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the following disabilities: PTSD, rated 70 percent disabling; sleep apnea, rated 50 percent disabling; status post left knee replacement, rated 30 percent disabling; left knee shrapnel fragment wound residuals, rated 20 percent disabling; right knee degenerative joint disease, rated 10 percent disabling; diabetes mellitus, rated 10 percent disabling; and limitation of extension and scars of the left knee both rated as noncompensable.  His combined disability rating is 90 percent.  From November 6, 2007 to January 1, 2009, the Veteran was in receipt of a 100 percent rating for the left knee disability.  From July 19, 2007 to November 5, 2007, his combined rating was 90 percent.  From January 26, 2005 to July 18, 2007, his combined evaluation was 80 percent.  He has met the percentage requirements for a TDIU at all times during this appeal.  See 38 C.F.R. § 4.16(a).  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

The record indicates that the Veteran graduated from high school and attended technical school studying carpentry and masonry.  He worked as a senior instrument mechanic for approximately 30 years at a utility plant.  See February 2005 VA PTSD examination report.  He reported that he retired in October 2007 due to physical and mental conditions.  May 2011 Veteran statement.  He reported numerous times that his PTSD symptoms inhibited his interpersonal skills.  He reported during VA examinations in February 2005 and March 2010 and at the July 2007 Travel Board hearing that as a result of his service connected mental and physical disabilities he did not receive promotions normally given for employees with his experience.  He also believed that he would have lost his job many years ago if his union did not offer mediation services to resolve conflicts with his supervisors.    

The March 2010 VA PTSD examiner assigned a Global Assessment of Functioning (GAF) score of 50 for serious symptoms of PTSD.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  Notably, a GAF score of 41-50 contemplates severe occupational impairment such as being unable to keep a job.  Id.  The examiner commented that PTSD impairs the Veteran's ability to work.  In an October 2010 addendum, she opined that PTSD was preventing the Veteran from obtaining gainful employment consistent with his experience and education.  She noted his poor social functioning, including anger management problems.  She clarified that the Veteran's non-PTSD medical conditions also caused occupational impairment.  

The Veteran was afforded a VA examination in January 2011 for his non-PTSD service connected disabilities.  The examiner mistakenly wrote that the Veteran was currently employed at the RO for the past 2 to 5 years.  The Veteran noted this inaccuracy and submitted an April 2011 statement that he has been retired since October 2007 and never worked at the RO.  After clinical examination, the examiner concluded that employment involving upright manual labor would be difficult.  However, he believed the Veteran was capable of sedentary employment.  The examination did not consider the impact of the physical disabilities in conjunction with PTSD.  

The record shows that the Veteran's relevant occupational skills involve physical labor and that he would have difficulty working with other people.  These factors alone significantly limit available employment opportunities.  The Board notes that the January 2011 examiner believed the Veteran would be capable of sedentary employment; however, he did not account for the Veteran's PTSD symptoms.  The VA psychologist concluded in her reports that the Veteran's PTSD symptoms alone prevented him from obtaining gainful employment.  There is no opinion to the contrary of the VA psychologist.  The evidence is in favor of a finding that the Veteran's service connected disabilities preclude employment consistent with his education and occupational experience.  The criteria for TDIU are met, the appeal is granted.  38 C.F.R. § 4.16(a).  


ORDER

Entitlement to TDIU is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


